Citation Nr: 9910543	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  96-41 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include the residuals of a shell fragment wound (SFW).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to December 
1971.  This appeal is before the Board of Veterans' Appeals 
(the Board) as a result of a rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) St. 
Petersburg, Florida.

A hearing was held in March 1998, before the Board Member 
rendering this decision, sitting in Washington, DC.  The 
Board member has been designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & 
Supp. 1998).  He also had a personal hearing at the RO before 
a Hearing Officer.

On appeal, the Board remanded the case to the RO in April 
1998 for further development.  The RO was to obtain 
additional information from the veteran to facilitate 
obtaining chiropractic treatment records; and to undergo a VA 
examination.  The veteran failed to submit the requested 
information. In addition, he canceled his VA examination 
several times.  He was provided an opportunity to indicate 
that he would report for an examination, and he did not so 
indicate.  As such, the examination was not rescheduled, and 
the case was returned to the Board.


REMAND

As noted in the prior remand, this case presents a 
complicated factual picture.  Unfortunately, the appellant's 
lack of cooperation with the prior remand did nothing to 
clarify the factual picture.  He did not provide any 
information concerning the claimed 20 years of chiropractic 
treatment-the VA has, therefore, no way to request pertinent 
records.  He failed to report for examination so the location 
of the reported metallic fragments and other pertinent 
medical evidence could not be ascertained.  Ordinarily, in 
such case the Board would proceed on the evidence of record.  
Review of the record reveals some outstanding VA medical 
records of potentially probative value to this claim.  

At the personal hearing before the Hearing Officer, the 
appellant reported that his back complaints had first been 
treated at the Oakland Park, Florida, VA facility in June 
1994.  This predates the only VA medical examination on file.

He also testified that he had been hospitalized by the VA for 
about a year, from February 1995 to February 1996.  This was 
primarily for his PTSD, but he reported some treatment of 
back complaints.  He reported being sent to a VA facility in 
Tampa that had a good reputation of treatment of back pain.  
None of these records are on file.  Moreover, he has reported 
treatment at VA facilities in Bay Pines and Miami.  Had the 
veteran responded to the prior request for information, it 
might have been clearer that these records were pertinent.  
While it is unclear whether these records will contain useful 
findings, there appears to be no valid reason for not 
obtaining the records once the VA has been put on some notice 
of their existence.  It is possible that some of the 
"treatment" consisted in a stay at a domiciliary, in which 
case there may be no medical records.  The matter should, 
however, be clarified.

In addition, as the service medical records do not contain 
information on the claimed SFWs, an attempt to obtain a copy 
of the General Order awarding the Purple Heart Medal will be 
undertaken.  It may explain the wounds and circumstances of 
incurrence.

As the case is otherwise going to be remanded, the appellant 
will again be offered the opportunity to report the names and 
addresses of any chiropractor from whom treatment is claimed.  
He will also be offered the opportunity to report for 
additional examination.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should obtain copies of all 
clinical records of treatment for a back 
disorder from VA facilities in Tampa, Bay 
Pines, Miami, and Oakland Park, Florida.  
If those facilities have no records of 
treatment of the veteran's back, that 
should be documented in the claims 
folder.

2.  The RO should contact the National 
Personnel Records Center, or other 
appropriate source, in an attempt to 
obtain a copy of General Order 9827 HQ 
9th Div.  Any other documentation 
concerning the awarding of the Purple 
Heart Medal should also be requested.  
Documentation of all attempts made as to 
this and the other paragraphs should be 
set forth in the claims folder.

3.  The RO should again contact the 
appellant and his representative to 
solicit assistance in obtaining records 
of reported chiropractic treatment.  The 
veteran and his representative should 
also be apprised of applicable provisions 
of 38 C.F.R. § 3.655, and it should be 
determined whether the appellant is 
prepared to report to an examination.

4.  If the appellant is prepared to 
report for an examination, such 
examination should be scheduled, and the 
examiner's attention is directed to prior 
remand, and the questions therein asked 
should be answered.

5.  If he appellant does not respond, or 
indicates no willingness to report for an 
examination, or after such examination is 
conducted, the claim should be 
readjudicated by the RO.  Consideration 
to all pertinent provisions should be 
evidenced, including pertinent provisions 
of 38 U.S.C.A. § 1154(b).

Thereafter, to the extent the benefit sought is not granted, 
the appellant and his representative should be provided with 
a supplemental statement of the case and afforded a 
reasonable opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, to the extent such action is in order.  No 
action is required of the appellant until he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




